POLLOCK, J.
Epitomized Opinion
Published Only In Ohio Law Abstract
Stanley and Scheibel sued Yarmy in Ma-honing Common Pleas for breach of a contract entered into with them as architects for an apartment house to be erected on Yarmy’s lot. While this action was pending, the parties, by correspondence, settled the controversy by Yarmy’s agreeing to pay $1,000 and the architects agreeing to turn over to Yarmy the plans and specifications prepared for him, or other plans and specifications owned' by them at the option of Yarmy. The architects filed supplemental petition averring this settlement and Yarmy in his amended answer denied that the architects were ready and willing to perform their part of the settlement agreement. The evidence disclosed that after this agreement, Yarmy and Scheibel met. According to the latter’s testimony, Yarmy refused to pay the $1,000 unless the architects would buy insurance from him. Yarmy testified that the architects refused to turn over to him the plans, upon his tendering the money. The court directed a verdict for the architects. In reversing the judgment, the Court of Appeals held:
1. “In the testimony there is a scintilla, at least, that Scheibel refused Yarmy the use of the plans. If he did, Yarmy was not required to pay $1,000. There is a scintilla of evidence that Scheibel refused to perform the part of the contract that this partnership had agreed to.”